Jfourtlj Court of A


                                          January 7. 2015


                                       No.04-I4-00069-CR

                                      Charles Arthur Warren.
                                            Appellant


                                                v.



                                        The Stale of Texas,
                                             Appellee


                                 Trial Court Case No. 20I2CR9856B


                                         O R I) E R

       The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will nol significantly aid it in determining the legal and factual issues presented in the
appeal. See Tex. R. Ai'i1. P. 39.8. Therefore, all requests for oral argument are denied, and the
cause is advanced for ON BRIEFS submission on February 10. 2015. to the following panel:
Chief Justice Marion. Justice Angelini, and Justice Alvarez. All parlies will be notified of the
Court's decision in this appeal in accordance with Tex. R. App. P. 4X.

       Either part)1 may file a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See Tex. R. APP, P. 39.fi. Such a motion should be Hied within ten (10)
days from the date of this order.


       It is so ORDERED on January 7, 2015.



                                                              Sandee Bryan Mtirion. Chief Justice


       IN WITNESS WHEREOF, 1 have hereunto set my hand and a/fixed the seal o/the said
court on this January 7, 2015.